Citation Nr: 1823330	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 1989 and March 1990 to January 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Board videoconference hearing and a transcript of this hearing is of record.  

This appeal was most recently before the Board in August 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in August 2017 at which time it was remanded to obtain an addendum VA opinion.  

In response to the August 2017 remand a September 2017 addendum opinion was obtained.  The examiner noted the Veteran presented with significant variation in pure tone threshold which she noted could be attributed to malingering, possible middle ear dysfunction, or presence of pressure equalization tube.  The examiner noted the threshold shift during the Veteran's active service but indicated since his entrance and separation examinations showed stable hearing his hearing loss was not etiologically related to his active service.  The examiner noted scientific literature found that it was "unlikely" that there was prolonged delay in the onset of noise induced hearing loss.  The examiner added that the in-service hearing threshold shift could have been a result of an eustachian tube dysfunction which needed to be addressed by a head and neck or ear, nose, and throat (ENT) physician rather than an audiologist.

The Board finds the September 2017 VA opinion to be inadequate.  The opinion provider did not definitively state whether the VA had current hearing loss for VA purposes as requested by the August 2017 Board remand.  The opinion provider concluded that the Veteran's delayed onset hearing loss was not etiologically related to his active service because scientific literature concluded that it was unlikely, however, she did not state that the scientific literature said it was impossible.  In addition the opinion provider indicated she was unsure if the Veteran's hearing threshold shift was the result of a eustachian tube dysfunction and that a head and neck or ENT physician needed to review the claims file to make that determination.  However, it does not appear that an additional specialist was contacted to make this determination.  As such, an addendum opinion must be obtained on remand.   

Moreover, it appears the Veteran continues to receive treatment at a VA medical center.  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the completion of the above contact an appropriate specialist, in light of the September 2017 opinion provider's notation that the opinion of a head and neck or ENT physician is needed, to obtain an opinion in connection with the Veteran's claim for service connection for bilateral hearing loss and request an addendum opinion.  If such an examiner is not available, the reasons for should be specifically stated and the examiner chosen to conduct the examination should be qualified as to the specific type of claim.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran have hearing loss for VA purposes?

The examiner should consider and discuss as necessary the Veteran's audiological examinations showing a wide range of puretone thresholds in decibels.  The examiner should specifically note the Veteran's September 2010, August 2015, and September 2016 VA audiological examinations showing hearing loss for VA purposes as compared to his other audiological evaluations which show puretone thresholds in decibels which do not meet hearing loss for VA purposes.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral hearing loss is etiologically related to the Veteran's active service?

The examiner should consider and discuss as necessary the following:

i.  The Veteran's February 1984 and December 1989 reports of medical examination noting a shift of 25 decibels in the Veteran's right ear; 

ii.  The Veteran's September 2010, August 2015, and September 2016 audiological examinations showing hearing loss for VA purposes; 

iii.  An October 2010 VA treatment record noting the Veteran's hearing loss could be caused by his otosclerosis; and 

iv.  The Veteran's lay statements attributing his hearing loss to his in-service weapons fire exposure.  

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




